Case 2:19-cv-09372-SRC-CLW Document 27 Filed 05/31/19 Page 1 of 1 PagelID: 220

Mandelbau m

  

Bed fevuated tes bee cd evita fa hee duh:

3 Becker Farm Road

Suite 105
RYAN M. BUEHLER, ESQ. Roseland, New Jersey 07068
rbuehler@lawfirm.ms www.lawfirm ms
Direct line: 973.265.8079 t. 973.736.4600

f. 973.325.7467

May 31, 2019

(via ECF)

Honorable Cathy L. Waldor, U.S.M.J.

US. District Court, NJ District

Martin Luther King Jr. Federal Building & U.S. Courthouse
50 Walnut Street

Newark, NJ 07101

 

 

Case No.; 2:19-cv-09372-SRC-CLW

Dear Judge Waldor:

We represent Defendant Chemisys Laboratories, LLC in the above-referenced matter. Your Honor
scheduled an initial conference for June 25, 2019. I am writing to request an adjournment of the initial
conference, because I am scheduled to be on vacation in Delaware the week of June 24. I conferred with
Plaintiff’s counsel Mr. Boyadjis, and he consents to this request. Mr. Boyadjis and I are available for a
conference any day during the week of July 1 and the week of July 8. I thank the Court for its courtesies in
considering this request.

 

Respectfully submitted,
Uf a A LE a

i

 

 
